MEMORANDUM **
Tommie G. Patterson appeals pro se from the district court’s summary judgment in his Title VII action alleging that defendants discriminated against him based on his race and sex, and tampered with his mail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Munger v. City of Glasgow Police Dept., 227 F.3d 1082, 1085 (9th Cir.2000), and we affirm.
The district court properly granted summary judgment on Patterson’s Title VII claims, because it correctly concluded that Patterson was an “independent contractor” not an “employee” of Regal Entertainment. See Adcock v. Chrysler Corp., 166 F.3d 1290, 1292 (9th Cir.1999) (Title VII protects employees, but does not protect independent contractors).
Patterson’s contention that the district court was biased against him is not supported by the record.
Patterson’s remaining contention regarding mail tampering also lacks merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.